United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Beckley, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0326
Issued: September 13, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 9, 2015 appellant, through counsel, filed a timely appeal from a June 15,
2015 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than one year has elapsed since the last merit decision dated July 18, 2006, and the date of this
appeal,2 pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file an
appeal with the Board. See 20 C.F.R. § 501.3(d)(2) (2008).
3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.
On appeal counsel contends that OWCP’s decision was contrary to fact and law.
FACTUAL HISTORY
On June 30, 2005 appellant, then a 52-year-old patient records assistant, filed an
occupational disease claim (Form CA 2) alleging that she suffered an emotional condition (stress
followed by bouts of depression, insomnia, and paranoia) causally related to factors of her
federal employment. The employing establishment controverted appellant’s claim.
In a decision dated October 14, 2005, OWCP denied appellant’s claim, finding that the
evidence was insufficient to establish that the events occurred as alleged and that no medical
evidence provided a diagnosis which could be connected to the claimed events.
On November 10, 2005 appellant requested a hearing before an OWCP hearing
representative.
In a decision dated July 18, 2006, an OWCP hearing representative found that neither
appellant’s allegations with regard to the development of her workers’ compensation claim nor
her activities as a union representative constituted compensable factors of employment. She
further determined that appellant did not establish that she experienced discrimination alleged in
her Equal Employment Opportunity (EEO) complaint, which included allegations that she was
denied an opportunity to compete for positions and was denied a position or transfer. The
hearing representative found that appellant had established compensable factors of employment
as the evidence supported that she received inadequate training in the oncology department and
that she was provided insufficient supplies to perform her job. However, she determined that the
medical evidence did not establish that appellant sustained an emotional condition causally
related to these accepted factors of employment. Accordingly, the hearing representative
affirmed the denial of appellant’s claim.
By letter dated March 30, 2015, received by OWCP on May 5, 2015, appellant requested
reconsideration. She alleged that OWCP chose to brush aside her claim because it was
complicated. Appellant argued that she did her job until she could no longer safely do so. She
noted instances of alleged discrimination and harassment, and further contended that she suffered
a reprisal due to her EEO claim. Appellant alleged that she was not allowed to compete for
certain jobs and was overworked. She discussed her medical treatment. Appellant submitted
copies of receipts for her medication and earnings and leave statements from the employing
establishment.
Appellant also submitted a June 10, 2008 form response wherein Dr. John Hutton, a
Board-certified psychiatrist, noted appellant’s history of severe workplace stress, harassment,
conflict, sense of abandonment, humiliation, and degradation. Dr. Hutton noted objective
physical findings of anxiety, fear, intensive thoughts, nightmares, panic, obsessiveness, crying,

2

and depression. He diagnosed post-traumatic stress disorder (PTSD) and major depressive
disorder single episode severe with psychotic symptoms.
Appellant also submitted copies of letters regarding her lawsuit against the employing
establishment in the United States District Court of the Southern District of West Virginia.
These documents included a copy of the release that she signed, noting that a settlement had
been reached in the amount of $60,000.00. The release also contained a statement that the
employing establishment was sorry that the last several years of appellant’s employment had
been so stressful. The release specifically indicated that it was not intended to cover any claim
with OWCP. It also revealed that it was understood that the settlement did not constitute an
admission of liability, but rather to the contrary liability for the claim was strictly denied.
Appellant also submitted a portion (8 pages of 23) of a March 28, 2007 investigative report
conducted by the employing establishment with regard to her EEO complaint. This partial
document set forth appellant’s allegations and a few of the investigator’s findings.
By decision dated June 15, 2015, OWCP denied appellant’s request for reconsideration as
it was untimely filed and failed to demonstrate clear evidence of error.4
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit, a
claimant must file his application for review within one year of the date of that decision.5 The
Board has found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted OWCP under section 8128(a) of FECA.6 The one-year period
begins on the date of the original decision. However, a right to reconsideration within one year
accompanies any subsequent merit decision on the issues. This includes any hearing or review
of the written record decision, any denial of modification following reconsideration, any merit
decision by the Board, and any merit decision following action by the Board.7
OWCP, however, may not deny an application for review solely because the application
was untimely filed. When an application for review is untimely filed, it must nevertheless
undertake a limited review to determine whether the application demonstrates clear evidence of
error.8 OWCP regulations and procedures provide that it will reopen a claimant’s case for merit

4

In the June 15, 2015 decision, OWCP stated that appellant requested reconsideration of a March 30, 2015
decision. The June 15, 2015 decision later states that the request for reconsideration was not timely filed. The
Board finds that there was no decision issued in this case on March 30, 2015; the last decision in the current case
was issued by OWCP on July 19, 2006. The Board also notes that there was no decision issued in appellant’s other
case, Docket No. xxxxxx187, on that date. It appears that OWCP’s reference to a March 30, 2015 decision was an
error, and that this date may refer to the date of appellant’s reconsideration request.
5

20 C.F.R. § 10.607(a).

6

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

7

D.G., 59 ECAB 455 (2008); see also C.J., Docket No. 12-1570 (issued January 16, 2013).

8

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

3

review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if the
claimant’s application for review shows clear evidence of error on the part of OWCP.9
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.10 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error.11 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.12 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.13 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.14 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision.15
ANALYSIS
The Board finds that OWCP properly declined to reopen appellant’s claim for
reconsideration of the merits as the request for reconsideration was untimely filed and did not
demonstrate clear evidence of error.
As previously stated, the Board does not have jurisdiction over the last merit decision
issued on July 18, 2006. The only decision over which the Board has jurisdiction is the June 15,
2015 nonmerit decision wherein OWCP denied reconsideration as appellant’s request was
untimely filed and failed to demonstrate clear evidence of error. As more than one year elapsed
between the last merit decision issued in this case on July 18, 2006 and appellant’s May 5, 2015
request for reconsideration, OWCP properly found that appellant’s request for reconsideration
was untimely filed.
The Board further finds that OWCP properly denied appellant’s untimely request for
reconsideration as she failed to demonstrate clear evidence of error. OWCP initially denied
appellant’s claim for an emotional condition. It determined that the only compensable factors of
employment that appellant had established were improper training for her assignment in
9

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5
(October 2011).
10

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

11

See Leona N. Travis, 43 ECAB 227, 240 (1991).

12

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

13

See supra note 11.

14

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

15

Leon D. Faidley, Jr., supra note 6.

4

oncology and inadequate office supplies for her job. OWCP specifically rejected appellant’s
assertions that compensable factors included harassment and discrimination, allegations that
were pursued by appellant in her EEO claim against the employing establishment. It noted that
appellant had not submitted documents supporting her allegations. Appellant has now submitted
the settlement agreement and other papers with regard to her claim before the United States
District Court for the Southern District of West Virginia. These documents do not establish clear
evidence of error. The settlement agreement specifically noted that it was not intended to cover
any claim appellant may have against OWCP. The agreement indicated that the settlement did
not constitute an admission of liability, and that liability for the claim was specifically denied by
the employing establishment. The incomplete investigative report also does not establish clear
evidence of error as only a small portion of the report was submitted into the record, and this
portion merely sets forth appellant’s allegations. Appellant’s leave statements and medication
receipts do not demonstrate clear evidence of error as they do not address compensable factors of
employment nor are they medical opinions addressing causal relationship.
OWCP did determine that appellant experienced specific compensable factors of
employment, i.e., she was improperly trained for her work in the oncology department and she
was given insufficient office supplies. However, it denied her claim as appellant failed to submit
medical evidence finding that her diagnosed emotional conditions were caused or aggravated by
these specific factors of her federal employment. On reconsideration, appellant submitted a
June 10, 2008 form response to queries wherein Dr. Hutton indicated that appellant experienced
stress, harassment, conflict, sense of abandonment, humiliation and degradation at her
employment. Dr. Hutton then noted that appellant suffered from PTSD and a major depressive
disorder with psychotic symptoms. However, he never explained how the specific accepted
employment factors caused appellant’s emotional condition, and therefore his report also does
not demonstrate clear evidence of error.
The Board notes that clear evidence of error is intended to represent a difficult standard.
Even the submission of a detailed well-rationalized report which, if submitted before the denial
was issued, would have created a conflict in medical opinion requiring further development, is
not clear evidence of error.16
Accordingly, the Board finds that OWCP properly denied appellant’s untimely
reconsideration request.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.

16

B.W., Docket No. 15-0892 (issued August 26, 2015).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 15, 2015 is affirmed.
Issued: September 13, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

